Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 03, 2021

The Court of Appeals hereby passes the following order:

A22D0111. IN THE INTEREST OF B. T., A CHILD.

      In 2018, B. T. was removed from his mother’s care and placed with his
grandparents, Tamika and Melvin Seay. On October 31, 2018, the juvenile court
approved B. T.’s removal from the Seays’ home.1 On October 15, 2021, the Seays
filed this application for discretionary review, seeking to appeal from the October 31,
2018 order. We lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d). The requirements of OCGA § 5-6-35
are jurisdictional, and this Court cannot accept an application for appeal not made in
compliance therewith. See Crosson v. Conway, 291 Ga. 220, 220 (1) (728 SE2d 617)




      1
         The Seays later filed a petition to adopt B. T., which was denied. This Court
affirmed on appeal. See Seay v. State, Case No. A20A1237 (Sept. 1, 2020). In our
unpublished decision, we determined that we lacked jurisdiction to consider the
Seays’ challenge to the juvenile court’s order approving B. T.’s removal from their
home because it was issued in the dependency action, not in the adoption action. See
id., slip op. at 3-4 (1).
(2012); Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989). The Seays filed
this application almost three years after entry of the order they seek to appeal.
Accordingly, their application is untimely and is hereby DISMISSED for lack of
jurisdiction.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       11/03/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.